Appellant has filed a motion for rehearing again urging his original propositions upon which he based contention that the judgment should be reversed.
Our attention is called to an error in our original opinion as to the date of the alleged theft. The offense was committed on the night of June 3rd instead of the 4th. The mistake was *Page 51 
immaterial. Appellant himself testified that it was on June 3rd that he procured Taylor to haul the wool for him, and it was on the night of that day that appellant, Perkins and Taylor got the wool near the old school house.
It was error for the district attorney to prove that Perkins had plead guilty to stealing the wool. Such plea of Perkins was not binding on appellant. We remain of opinion that while error, we would not be warranted in reversing because thereof, in view of the prompt action of the court in withdrawing same from the jury. We would not hold that such withdrawal could in all cases cure the error, but in view of the facts we feel justified in so holding here.
Believing the case was properly disposed of originally, the motion for rehearing is overruled.
Overruled.